Citation Nr: 1433412	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1983 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an August 2011 hearing held before a Veterans Law Judge at the RO; a transcript of that hearing is associated with the claims file.  In June 2012 correspondence, however, the Board informed the Veteran that the Judge who had presided at his hearing was no longer employed by the Board; the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision in the case.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was therefore offered an opportunity for a new hearing, which he availed himself of.  The case was remanded by the Board in August 2012, and a new hearing was conducted via videoconference from the RO in January 2013, before the undersigned.  A transcript of the January 2013 hearing is associated with the electronic records maintained as part of the Virtual VA system.  

In an April 2013 decision, the Board granted service connection for sleep apnea; no further question or controversy remains with regard to that service connection issue.  38 U.S.C.A. § 7105.  The Board also remanded the claims of service connection for hypertension and diabetes for additional development; those claims were again remanded by the Board in March 2014, and are now returned to the Board for further appellate consideration.  During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Hypertension was first manifested on active duty service.

2.  Diabetes mellitus, type II, was not first manifested during active duty service or within the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to hypertension, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding diabetes, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  November 2009 and April 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, post-service treatment records from Blanchfield Army Community Hospital and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted and necessary opinions obtained; the Veteran has not argued, and the record does not reflect, that these examinations and opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the most recent May 2014 examination fully complies with all relevant Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the Veteran's January 2013 hearing, the undersigned identified the issues on appeal and the Veteran testified concerning the elements of each of the claims on appeal.  The Veteran also provided information concerning his treatment history.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is a listed chronic disease, with a presumptive period of one year from separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The Veteran has in the course of the appeal alleged that his hypertension and diabetes are secondary to service-connected sleep apnea; however, in June 2014 correspondence, he withdrew this allegation, and hence that particular theory of entitlement will not be further discussed.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	

Hypertension

Service medical records document that periodically during active service, the Veteran had episodes of elevated blood pressures, particularly from 2000 forward.  While the Veteran did not require medication, and pressures appear to have generally returned to a normal range shortly, the trend shown was upward.  His retirement physical, while not diagnosing hypertension, did note that blood pressures were a concern.

In September 2003, prior to separation from service, a VA examination was conducted.  The examiner noted at that time that a five day blood pressure test had been conducted, which showed some elevated values.  He did not diagnose hypertension, however.

A formal diagnosis of hypertension was not made until 2005, when the Veteran was placed on medication for control.  However, the most recent VA examiner opined in May 2014 that the September 2003 readings met the diagnostic criteria for a diagnosis of hypertension.  She cited several readings with diastolic pressures in excess of 90, and review of the record reveals additional readings also in excess of 90 mm taken on several days almost two weeks later.  She therefore opined that currently diagnosed hypertension was first manifested on active duty service.  

There is no other adequate medical opinion of record; other examiners failed to address the presence of elevated blood pressure readings in service.

Accordingly, service connection for hypertension is warranted.

	Diabetes Mellitus

The Veteran alleges that he had diabetes upon separation from service, citing laboratory results, reflected in service treatment records, which showed elevated blood glucose levels.

However, the Veteran, as a layperson, is not competent to diagnose himself with diabetes based upon lab testing.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  Such requires application of specialized medical knowledge and training which the veteran simply does not possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Service treatment records do indeed show isolated, elevated blood sugar levels.  Follow up in service, however, showed that levels then returned to normal.  No diagnosis of diabetes is noted in service.  Indeed, the Veteran reported at his August 2011 hearing that he was only considered "pre-diabetic," a position reinforced by correspondence from a treating doctor, Dr. VMA, after service.  Dr. VMA noted no more than hyperglycemia in service, and stated that the Veteran should have been monitored.  He even stated that the Veteran was still only pre-diabetic in 2007, many years after service.

No doctor has diagnosed diabetes in service.  Contemporaneous doctors failed to render such diagnosis after testing, and current reviewing doctors, both VA examiners and treating physicians, have indicated that the in-service elevated blood sugars did not in fact represent diabetes.  They were, at best, indicators of future problems.  Current evidence indicates that diabetes is diagnosed, but only many years after service.  Even if a 2005 diagnosis date is presumed, as indicated by the May 2013 VA examiner, such does not fall within the applicable presumptive period.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Diabetes did not originate in service or for more than one year following separation from service. Service connection for diabetes mellitus is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is granted.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


